Citation Nr: 1708144	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-35 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 60 percent for antiphospholipid syndrome with left leg venous thrombosis and history of pulmonary embolism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to December 1969 and from May 2003 to February 2007.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file is now in the jurisdiction of the Waco, Texas RO.


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that she was withdrawing her appeal in the matter of the rating for antiphospholipid syndrome with left leg venous thrombosis and history of pulmonary embolism; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the appeal in the matter of the rating for antiphospholipid syndrome with left leg venous thrombosis and history of pulmonary embolism; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative, and must be in writing, or on the record at a hearing.  38 C.F.R. § 20.204(a)(b).  

In September 2009, the Veteran perfected her appeal in the matter of the rating for antiphospholipid syndrome with left leg venous thrombosis and history of pulmonary embolism.  In a February 2017 statement, the Veteran's representative stated that the Veteran had contacted their office requesting to withdraw her pending appeal regarding the rating for antiphospholipid syndrome with left leg venous thrombosis and history of pulmonary embolism.  As she has withdrawn her appeal in this matter, there remain no allegations of error of fact or law for appellate consideration in the matter.  Accordingly, the Board has no further jurisdiction in the matter, and the appeal in the matter of the rating for antiphospholipid syndrome with left leg venous thrombosis and history of pulmonary embolism must be dismissed.


ORDER

The appeal in the matter of the rating for antiphospholipid syndrome with left leg venous thrombosis and history of pulmonary embolism is dismissed.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


